DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kose (WO 2015/080771).
Regarding claims 1 and 3-4, Kose discloses a tread for a tire (for a heavy-duty vehicle tire is an intended use which does not further limit the claim) having a total thickness capable of being worn away 
Regarding claim 5, Kose teaches a configuration where the fine grooves continue on a part of the walls delimiting the sipe (figure 12B).


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 6-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kose (WO 2015/080771).
Regarding claims 2 and 6, Kose teaches a total depth of the sipe and hidden cavity together Z1 of substantially 2 to 15 mm, or substantially 3 to 14 mm, or 5 to 10 mm (paragraph [0052]; figure 13B), or the depth Z1 can be substantially equal to 50 to 90% of the total tread thickness (paragraph [0053]), where the height of the hidden cavity Z2 is substantially equal to at least 2 mm and up to substantially 70% of the total depth Z1 (paragraph [0054]), with a specific embodiment with total tread thickness 8.5 mm and total depth Z1 of 8 mm (paragraph [0057]), as well as teaching specific embodiments where the serrations extend approximately 15-30% of the depth of the hidden cavity (figures 12A-12B), resulting in a range for the radial height of the ribs of 0.3 mm (15% x 2 mm) to 3.2 mm (30% x 70% x 15 mm). Accordingly, it would have been obvious to one of ordinary skill in the art to use a fine groove height of from 0.3 to 3.2 mm as being taught or suggested by Kose. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 7, Kose teaches specific embodiments where the serrations extend approximately 15-30% of the depth of the hidden cavity (figures 12A-12B), as well as teaching an embodiment where the lateral walls of the cavity are about 15% of the depth of the cavity (figure 12B), and also teaching that the hidden cavity is able to be any shape in cross-section (paragraph [0042]), such teachings together suggesting that the serrations can extend onto the lateral walls of the cavity. Accordingly, it would have been obvious to one of ordinary skill in the art to create an embodiment of Kose where the fine grooves continue on a part of at least one of the lateral walls delimiting the hidden cavity as being suggested by Kose (see figures 12A-12B and paragraph [0042]).

Regarding claim 11, Kose teaches a total depth of the sipe and hidden cavity together Z1 of substantially 2 to 15 mm, or substantially 3 to 14 mm, or 5 to 10 mm (paragraph [0052]; figure 13B), or the depth Z1 can be substantially equal to 50 to 90% of the total tread thickness (paragraph [0053]), where the height of the hidden cavity Z2 is substantially equal to at least 2 mm and up to substantially 70% of the total depth Z1 (paragraph [0054]), with a specific embodiment with total tread thickness 8.5 mm and total depth Z1 of 8 mm (paragraph [0057]), thus teaching configurations where the claimed distance and height are equal. Accordingly, it would have been obvious to one of ordinary skill in the art to use a distance beneath the tread surface of a hidden cavity and a height of the hidden cavity equal to each other in the tire of Kose because such a configuration is taught or suggested by Kose and would have the predictable result of forming a functional cavity in a tire.
 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kose as applied to claim 1 above, and further in view of Audigier (US 2012/0227883).
Regarding claims 8-9, Kose does not specifically disclose that respective lateral ends of the at least one axially extending hidden cavity are radially inclined towards the tread surface. Audigier teaches axially extending hidden cavities where the respective lateral ends are radially inclined towards the tread surface and the respective lateral ends are configured as grooves that open onto the tread surface (paragraphs [0115]-[0119]; figure 11). It would have been obvious to one of ordinary skill in the art to use radially inclined lateral ends and lateral ends configured as grooves open to the tread surface as taught by Audigier in the tire of Kose in order to have good water clearance regardless of the level of tread wear and to improve the performance in terms of service life, reduce rolling resistance, and improve the ability of the tread to withstand attack (see Audigier at Paragraph [0016]).

Response to Arguments
Applicant’s amendment and arguments with respect to the objection to claim 11 have been fully considered and are persuasive.  The objection to claim 11 has been withdrawn. 
Applicant’s arguments with respect to the prior art rejections of claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	February 12, 2022

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
February 12, 2022